Title: To George Washington from the Massachusetts Council, 11 February 1777
From: Massachusetts Council
To: 

 

Sir
Council Chamber Boston Feby 11th 1777

The Assembly have received your Favor of the 24th of January last, We are fully sensible of the indispensible necessity of immediately levying and Equipping the number of Battalions alloted to this State—The reasons you Urge for their being sent forward with the utmost Expedition are forcible—and you may depend that we shall Exert ourselves to the Utmost to accomplish this necessary Business, and accordingly send forward the Troops as fast as they are raised. The Court have taken the necessary measures for procuring such things as they may need for their Use & Convenience while in the Field, such as spare Shoes, Stockings and Shirts—but as to Fire Arms we are totally at a loss how to supply them—You must be sensible that while the Army was in these parts how large a quantity of Arms they were furnished with by this State: in short we spared so great a number that our Militia are greatly wanting in that article, and we know not where to get a supply without your Assistance; as the Continental Agent, we are informed, received from on board a Prize called the Mellish, And from the Hancock & Adams, Two & Twenty hundred Arms, Eighteen hundred and Fifty of which were lent by the Agent to the Governor of Rhode Island at the time of the Enemy’s landing there, to be returned when called for; so that about Three hundred & Fifty remain with the Agent. We request your Excellency would give Orders that they together with those at Rhode Island, if not in immediate Service, should be delivered out to such Men as first Inlist into the Service and cannot otherways supply themselves. The Men can be of no Use without them, and their being supplied in this way will greatly quicken & facilitate their March; perhaps your Excellency may have a considerable Number of Spare Arms in the Continental Stores in the States of Connecticutt New York and the Jersey’s—We have been informed by the Colonels of some of the Regiments, that their Men when they left the Camp were Ordered to leave their Arms behind them, in such case the New raised levies may be supplied upon their arrival there. Colo. Lee we are informed has an Order from your Excellency upon the Continental Agent here for Three hundred Arms for the supply of the Regiment he is to raise. it is not probable he will be able to make any great progress in inlisting Men here until the Fifteen Battalions allotted to this State are compleated. he will not therefore have Occasion for those Arms very soon. would it not then be adviseable these Arms should be delivered to such Men as may be first inlisted in this State and who cannot supply themselves, and in Short cannot March without them—If your Excellency should be of this Opinion you will give directions accordingly.

We have been repeatedly & pressingly called upon by Congress & General Schuyler to send forward to Ticonderoga such Men as have Inlisted into the Continental Army—Four Battalions are accordingly under Marching Orders, and some of the Companies have already Marched, and the rest will be sent forward as soon as they are inlisted & Equipped. General Spencer has applied also for One Thousand of the Continental Troops to March to the State of Rhode Island, as he stands in immediate need of them, they will be sent forward Accordingly. The other Battalions, excepting such as Congress or your Excellency may allot for the defence of this State, with all possible expedition as fast as they are compleated will be forwarded to the Army near New York—The Court have done every thing in their power to expedite this Business—but as we Observed before we have no Fire Arms. The Paymaster has not money to Pay the Soldiers either the Twenty Dollar Bounty, their Subsistance Money, or the money allowed by Congress in lieu of their rations while on their March, and we are Obliged in the present exhausted State of our Treasury to pay it to the Men, although we are already in advance for the Continent above Eight hundred Thousand Dollars. however we shall endeavour to press thro’ all difficulties in order to raise our Quota of an Army, the Establishment of which is of such great importance to the Continent.
In the Name & by Order of the Council I am with great Esteem Your Excellencys Most Obedi[e]nt Humble Servant

James Bowdoin Presidt

